Title: To Thomas Jefferson from William Strickland, 13 January 1804
From: Strickland, William
To: Jefferson, Thomas


               
                  Dear Sir/ 
                  York. Janry: 13th: 1804.
               
               Your letter of the 30th: of June, I received on the 22d. of October, since which time I have been waiting for a safe conveyance for my answer. I am highly flatter’d by your recollection, particularly at a period when you must be occupied by so many momentous engagements; an unwillingness to interrupt which has been the cause of my long silence. I have many times wished for an opportunity of expressing my respect for you, & congratulating you & your country on the elevated rank you now hold, equally to your own honor, & the benefit of your Country.—
               I have read with attention & satisfaction the unassuming narrative of your practical farmer, & have no hesitation in confiding in what he relates. My countrymen who know nothing of the use of Gypsum will hardly give credit to the account, but I who have paid all the attention to it in my power, in the country where it is used & have witnessed the surprizing effects produced by it; can without hesitation give credit to a little more than I have seen. Confined as I am at present to a town life, in order more advantageously to educate a very numerous family, I have never been able to make the various experiments on Gypsum, which my knowledge of the application of it in America, has enabled me to plan, & which I certainly shall execute as soon as I am able; for though I could, by communicating them to others, have them sooner brought to the proof, yet should they fail under such a persons management, the practice might at once be brought into discredit, & farther trials be totally put a stop to; whereas under my own direction they might succeed, which would more than compensate for the loss of time. Certain it is that many trials on the utility of Gypsum have been made in this country, but either from injudicious management, or some peculiarity of our climate, no success has attended them, nor any benefit that can be relyed on. No country, could reap greater advantage from the use of Gypsum, than England, & this part of it in particular, since no country produces it in greater variety or purity, & within ten miles or little more of this city, it is found to the East, the South, & the West in inexhaustible quantity. While on the subject of Gypsum it may not be useless to mention, that after having witnessed the effect of it in America & wishing to ascertain the quality of what is produced here, I had a considerable quantity got in this neighbourhood, imported into N: York from Hull, & was informed by the manufacturer there, that he had never before ground any of so fine a quality, & I have heard that it answerd equally well in the use; upon gaining this information I endeavour’d to make it known to the Masters of American Vessels that it might be procured at Hull, & that were it only substituted for ordinary ballast, each vessel might take 20, or 30 tuns, by which a considerable saving might be made, that persons at Hull had usually a supply by them & that, an increased demand would insure it, but, I believe little consequence has attended my attempt, so difficult is it to make an alteration in the usual course of practice. I believe the price at Hull is generally about 20/ sterl: a tun, & it might be deliverd cheaper, & would be if the demand was increased, as it does not cost at the pitts more than 4/ or 5/.—
               In return for the pamphlet you were so obliging as to send, I transmit to you, (not knowing of any thing at present more valuable to communicate) the corrected Agricultural survey of part of this County drawn up under the direction of the Board of Agriculture. It will serve as a specimen of the manner in which these surveys are drawn up, not more than a third part of which are yet published & this is thought to be one of the best. The author is a practical, Quaker, farmer residing near this City, with whom I am well acquainted & being the survey of my own country, I can vouch for the accuracy of it. It may not prove so full & complete a discription, as You or any person unacquainted with the general practice of Agriculture in this Kingdom might wish, because some practises of universal notoriety are omitted, as are also some less generally known, but which had been fully treated of in other surveys previously published; but it is as complete as was necessary for this country.—
               We are involved in a war in which our existance is said to be staked against that of the Userper of France. He or we must fall; an alternative which cannot be viewed without great anxiety in consequence of the misfortunes which must befall individuals in case of a conflict, or an actual invasion, but which in a national light we survey without dismay confident in our strength & our unanimity.—Men, capable of forming a more accurate judgement, than I am, hold an invasion to be impracticable by any means now possessed by France in any numbers that can be attended with serious consequences, & even should such a body of men escape our fleet which lines the whole of their coast & our own, & which has been able to preserve its station through the worst part of the most boistrous winter we have known for some Years, they cannot foresee in the present temper of the country what impression they can make. We may litterally be called an armed Nation. Arms are offerd to every one that will take them, & they are in the hands of more than can be employed. Exclusive of that part of our regular army now at home consisting of probably not less than 80000 Infantry, & 40000 of the best cavalry in Europe, & of 80000 regular Militia, in most respects equal, in many superior in consequence of the principles of their formation, to the regular army, more than 700000 volunteers serving without pay, till called from home, are embodied & regemented. Of these more than half are completely armed & accoutred & in a high state of discipline & the rest capable of being & will be perfected in a very short time. With such a fleet & army what have we dread from an invading foe? If so circumstanced we are capable of being conquerd, we must deserve our fate & be unworthy of our independence, & you would have little to boast of, in having our blood flow in your veins.
               Many think this barbarous despot, whose knowledge extends not beyond the point of his Sabre, & who would have been better qualified for King of the Franks a thousand years ago, than the Ruler of Frenchmen of the present day, will never make the attempt at invasion, but seek to injure us by other means, but it appears to me, that throwing himself upon his Fortune as he professes to have done so often before, he must risk it & that soon, for every day is adding to our strength & will be for some time to come, without as far as we can judge, in an adequate degree augmenting his. Two parties in France will urge him to the attempt; they who wish for plunder & are mad enough to think they can obtain it, & that numerous body of reflecting men, his secret enemies who detest the Tyrant, whose conduct they foresee must barbarise their country, & who expect his downfall in his failure.—Notwithstanding I speak thus confidently on our safety, I deeply lament the situation into which we are driven, not as has happend in other wars, by the ambition of Rulers, the avarice of trade, or the lust of domination, but for our self defence & to protect the civilized world from a deluge that is overwhelming it. Our cause is that of every country, that wishes to live under a moderate, an enlightend & civilized government.—As a Lover of Peace, & rational improvement I must regret seeing so many of the young & active taken from their peaceful & useful occupations, The comforts of society deranged, & habits introduced, whose tendencies are by no means desirable, & which it may not be easy hereafter to divest the country of, should their continuance prove of long duration; I can foresee worse evils as likely to arise from our present situation than it is possible for France directly to inflict us with; but for the present we must be blind to them, for self defence is the first Law of Nature.—
               Lett me assure you of my sincere esteem & respect; of the happiness I shall experience in hearing of your prosperity & happiness & of those attached to you, of the pleasure I shall experience in your future recollection, & in being of any service to you, which you can point out. I recollect with unabated satisfaction the attentions I have received from you & your Countrymen; & I shall ever remain 
               My Dear Sir Your faithful & much obliged
               
                  Wm: Strickland 
               
            